Per Curiam.
This is an appeal from an order dissolving an attachment. Plaintiff, at the time of filing his complaint, filed an affidavit for a writ of attachment to be levied on real estate only, alleging, among other things, that the defendants were nonresidents. The writ was issued and levied upon the real estate referred to. The defendants entered their appearance, and moved to vacate and quash the writ of attachment on the ground that the defendants were residents of the state of Washington prior to,' at the time of, and subsequent to the issuance of the writ. This question was tried out on affidavits furnished by both parties, and the court found that the defendants were residents of the state, and decreed the dissolution of the attachment. We have read the affidavits and do not feel justified in disturbing the findings of the court in that regard. The plaintiff then offered to file a bond, which offer we think was properly denied by the court, the statute making the execution and filing of a bond a condition precedent to the issuance of the writ. The *452question objected to by defendants, which objection was sustained by the court, was irrelevant and immaterial, as it did not touch on the subject of residence; and without a bond the attachment should not have issued.
The judgment is affirmed.